Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 22, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  131996-7                                                                                             Michael F. Cavanagh
  _________________________________________                                                            Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  IN RE MATTHEW SCOTT VANZANDT and                                                                     Robert P. Young, Jr.
  VICTORIA GRACE VANZANDT, Minors.                                                                     Stephen J. Markman,
  _________________________________________                                                                           Justices
  DEPARTMENT OF HUMAN SERVICES,
             Petitioner-Appellee,
  v                                                                 SC: 131996
                                                                    COA: 267182
                                                                    Oakland CC
                                                                    Family Division: 05-702936-NA
  ROBERT VANZANDT,
           Respondent,
  and
  SHERRI ANNE VANZANDT, 

             Respondent-Appellant.         

  _________________________________________
  IN RE MATTHEW SCOTT VANZANDT,

  VICTORIA GRACE VANZANDT, and 

  BRITTANY ANNE COPELAND, Minors. 

  ________________________________________
  DEPARTMENT OF HUMAN SERVICES,

             Petitioner-Appellee, 

  v      	                                                          SC: 131997
                                                                    COA: 267183
                                                                    Oakland CC
                                                                    Family Division: 05-702936-NA
  SHERRI ANNE VANZANDT, 

           Respondent-Appellant, 

  and 

  ROBERT VANZANDT, 

             Respondent. 

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the August 8, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                       I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                       September 22, 2006                  _________________________________________
      s0919                                                                Clerk